 

Exhibit 10.18(f)

 

FIFTH AMENDMENT TO LOAN AGREEMENT

 

THIS FIFTH AMENDMENT TO LOAN AGREEMENT (the “Amendment”) is made and entered
into as of October 23, 2017, by and among Marrone Bio Innovations, Inc., a
Delaware corporation (the “Company”), and Gordon Snyder, an individual, as
administrative agent for the Lenders (as defined below) (the “Agent”).

 

WHEREAS, the Company, the Agent and certain of the Lenders (as defined therein)
are parties to that certain Loan Agreement dated as of October 2, 2012 (as
amended by that certain (i) Amendment and Consent dated as of April 10, 2013,
(ii) Omnibus Amendment to Loan Agreement dated as of August 19, 2015, (iii)
Third Amendment to Loan Agreement dated as of November 11, 2016 and (iv) (iii)
Fourth Amendment to Loan Agreement dated as of October 12, 2017, the “Deal A
Loan Agreement”), related Security Agreements (as defined in the Deal A Loan
Agreement) and other agreements and documents (collectively, including the Deal
A Loan Agreement and the Security Agreements, the “Deal A Loan Documents”);

 

WHEREAS, the parties to the Deal A Loan Documents wish to amend the same in
order to change certain terms as set forth below;

 

WHEREAS, the Lenders have agreed that the Company may incur pursuant to the
amendment and restatement of the Company’s unsecured debt with Ospraie
Management, LLC in an aggregate principal amount equal to $6,000,000; and

 

WHEREAS, the Company and the Agent have the full right, power and authority to
amend the terms of the Deal A Loan Documents and, respectively, to bind the
Company and the Lenders thereto.

 

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree:

 

1. Definitions

 

Capitalized terms used herein without definition shall have the meanings
ascribed to them in the Deal A Loan Documents.

 

2. Amendments to Deal A Loan Agreement

 

  a. Section 1.01 of the Deal A Loan Agreement is hereby amended as follows:

 

  i. The following definition shall be added in the appropriate alphabetical
order:           “Amended and Restated Note Financing October 2017” means the
financing pursuant to that certain Amended and Restated Promissory Note, dated
on or about October 23, 2017, executed by the Company in favor of Ospraie
Management, LLC, the Note Documents (as defined in such Promissory Note), and
all other obligations incurred thereunder, and any similar term in any
amendment, restatement, modification, replacement, refinancing, refunding,
renewal or extension thereof, which amends and restates the Note Financing
October 2017 (without novation).”

 

  b. Clause (xx) of Section 5.03(a) of the Deal A Loan Agreement is hereby
amended and restated in its entirety as follows:           “(xx) Indebtedness
owed to lenders pursuant to the Amended and Restated Note Financing October
2017.”

 

3. Fees and Disbursements of Counsel

 

The Company agrees to pay on demand the reasonable fees and disbursements of one
special counsel for the Lenders in connection with the negotiation, preparation,
execution, and delivery of the Amendment and related documents in an amount not
to exceed $10,000; provided that Agent shall promptly provide the Company with a
detailed invoice of such fees and disbursements of counsel upon request thereof.

 

   

 

 

4. General

 

The term “Agreement” as used in the Deal A Loan Agreement shall for all purposes
refer to the Deal A Loan Agreement as amended by this Amendment. Except to the
extent expressly revised by the terms of this Amendment, all the terms and
conditions of the Deal A Loan Documents remain in full force and effect. From
and after the date of this Amendment, upon the request of the Agent or the
Company, the Company and the Agent (on behalf of the Lenders) shall execute and
deliver such instruments, documents or other writings as may be reasonably
necessary or desirable to confirm and carry out and to effectuate fully the
intent and purposes of this Amendment. This Amendment shall be governed by and
construed under the laws of the State of California without reference to the
choice of law provisions thereof. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Amendment may be
executed and delivered by facsimile and upon such delivery the facsimile
signature will be deemed to have the same effect as if the original signature
had been delivered to the other parties. This Amendment shall be deemed a Loan
Document under the Deal A Loan Agreement.

 

[Remainder of page intentionally left blank]

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment to
Loan Agreement as of the date set forth in the first paragraph hereof.

 

COMPANY:   AGENT:       MARRONE BIO INNOVATIONS, INC.,   GORDON SNYDER a
Delaware corporation           By: /s/ Pam Marrone   /s/ Gordon Snyder   Pam
Marrone       Chief Executive Officer    

 

   

 

 